DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 26 October 2021 has been received and made of record.  Claims 1, 2, 3, 6-10, 13-17, 19, and 20 have been amended.  Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection and Double Patenting rejection previously set forth in the Non-Final Office Action mailed 9 September 2021.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 8, and 15 in particular, determine that the conversation identifier of the email message is associated with a plurality of stored chat conversations based on the plurality of stored chat conversations being organized in storage according to the conversation identifier of the email message and determine that the user is a participant of a particular stored chat conversation of the plurality of stored chat conversations in combination with other elements recited in the claims.
The applicant’s arguments (Pages 12-14) in regards to the Gordon reference not showing the first above identified determining step are persuasive in combination with the second above identified determining step .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451